Citation Nr: 1431295	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-05 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a bilateral ear disorder (originally claimed as serous otitis and otitis media).

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a disorder manifested by a sore throat (originally claimed as a sore throat).

5.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1980 through December 1983.  She had subsequent service in the United States Army Reserves (USAR) from January 1984 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for: a right shoulder disorder; a bilateral ear disorder; a low back disorder; a disorder manifested by a sore throat; a sinus disorder; eczema; the residuals of a hysterectomy; degenerative joint disease (DJD) of the right knee; DJD of the left knee; and a left wrist disability.  The Veteran submitted a notice of disagreement with these determinations in July 2008, and timely perfected her appeal in February 2009.

In October 2011, the Board remanded these claims for further evidentiary development.  Subsequently, the RO issued a rating decision in December 2012, granting entitlement to service connection for eczema, the residuals of a hysterectomy, DJD of the right knee, DJD of the left knee, and a left wrist disability.  In view of the foregoing, these issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board has also reviewed the Veteran's electronic claims files contained within the Veterans Benefits Management System and the Virtual VA system.  No additional records have been associated with the electronic files.

The remaining issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2009, and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of her claims.

The Veteran claims entitlement to service connection for a right shoulder disorder, a bilateral ear disorder, a low back disorder, a disorder manifested by a sore throat, and a sinus disorder.  In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

As noted above, the Veteran served in the USAR from January 1984 to May 2007.  Only service department records can establish if and when a person was serving on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Subsequent to the Board's October 2011 Remand, the Appeals Management Center (AMC) contacted the Defense Finance and Accounting Service (DFAS) to verify the status of the Veteran's service as an Army reservist from January 1994 to May 2007, including any actual periods (specific dates) of ACDUTRA and INACDUTRA.  In October 2012, DFAS was able to verify the Veteran's reserve service dates from 1994 through 2007.  Thereafter, the AMC sent an additional request to DFAS to provide the Veteran's specific service dates from March 1985 through May 1990.  In response, DFAS provided the Veteran's Leave and Earnings Statements (LES) for this time period, received by the AMC in February 2013.  Unfortunately, the LES for this time period do not specify which dates the Veteran was on active duty, ACDUTRA or INACDUTRA.  As such, the AOJ/AMC must again contact DFAS to provide this information.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ/AMC is requested to again contact DFAS, and any other federal source, to verify the status of the Veteran's service as an Army reservist from March 1985 through May 1990.  This verification must include the specific dates of the Veteran's active duty, ACDUTRA or INACDUTRA.

The Board is particularly interested in periods of active duty, ACDUTRA, or INACDUTRA on the following dates:  March 13, 1985; February 24, 1987; March 3, 1987; March 9, 1987; and May 23, 1990.

After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

